DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9 first paragraph, paragraph starting with “(OA, page 3)” and page 10 lines 7 and 8, filed 17 November 2021, with respect to claims 9, 10, 13, 16, 17, 19-22 and 24-27 have been fully considered and are persuasive.  The rejection of claims 9, 10, 13, 16, 17, 19-22 and 24-27 has been withdrawn. 
Allowable Subject Matter
Claim 9, 10, 13, 16, 17, 19-22, 24-27, 39, 41-44 and 46-51 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 9 identifies the uniquely distinct feature of a method of capturing sensory input during an interaction between two or more persons, one of which is using a sensory prosthesis to at least enhance a sensory ability; processing the captured sensory input to identify an indication for one or more of the persons in the interaction that enables the person using the sensory prosthesis to have at least one of an enhanced or adequate sense of a future sensory input; and outputting the indication for the one or more of the persons in combination with all the disclosed limitations of claim 9. Independent claim 20 identifies the uniquely distinct feature of a device to provide output regarding a captured sensory stimulating phenomenon that enhances a future sensory input of a person from a future sensory stimulating phenomenon in combination with all the disclosed limitations of claim 20. Independent claim 39 identifies the uniquely distinct feature of a portable electronic device configured to display instructions in an interactive format, which 
device with a visual indicator device and a wireless communication device for capturing sensory input during an interaction between two or more persons, one of which is using a sensory prosthesis to at least enhance a sensory ability but fails to teach the portable electronic device configured to display instructions in an interactive format, which instructions are to people in visual range of the visual indicator to take actions for enhance future sensory input of a recipient or identify an indication for one or more of the persons in the interaction that enables the person using the sensory prosthesis to have at least one of an enhanced or adequate sense of a future sensory input and outputting the indication for the one or more of the persons; Petersen et al. (US 9S10112B2) discloses a portable electronic device with a visual indicator device and a wireless communication device for capturing a sensory input using an external microphone array during an interaction between two or more persons, one of which is using a sensory prosthesis to at least enhance a sensory ability but fails to teach the portable electronic device configured to display instructions in an interactive format, which instructions are to people in visual range of the visual indicator to take actions for enhance future sensory input of a recipient or identify an indication for one or more of the persons in the interaction that enables the person using the sensory prosthesis to have at least one of an enhanced or adequate sense of a future sensory input and outputting the indication for the one or more of the persons. The prior art fails to anticipate or render the independent claims obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314







/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        18 February 2022